EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather L. Flanagan on 8/29/2022.
The application has been amended as follows: 
In the Specification:
At pg 2, paragraph 10, third line, replace “heaaxaaminobenzene” with hexaaminobenzene.
In the Claims:
Claim 1: At line 10 of claim 1, replace “heaaxaaminobenzene” with hexaaminobenzene.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed in the Non-Final Office Action mailed on 7/28/22, the closest prior art is Gu & Zhang which teaches forming a metal organic framework and converting said MOF to a polymer thin film as claimed in claim 1. However, Gu & Zhang does not teach performing the steps claimed wherein the second liquid precursor comprises hexaaminobenzene or octaaminonaphthalene as claimed nor is there a teaching or suggestion in the prior art to use either hexaaminobenzene or octaaminonaphthalene in place of the amino compounds of Gu & Zhang when performing the process of Gu & Zhang. Therefore, claim 1 and its dependent claims are allowable over the prior art when claim 1 is considered in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759